Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The response of 05/19/22 was received and considered
Claims 1-20 are pending.  

Response to Arguments
The Terminal Disclaimer of 05/19/22 is approved.  Applicant’s arguments and amendments, filed 05/19/22, with respect to claims 1-20 have been fully considered and are persuasive.  The previous rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 9,202,105 to Wang et al. teaches authenticating a computing device using an authentication process to verify facial imaging through captured images from a camera.   The distance of the image face and each registered user of the device is computed and the maximum score selected.
US 2017/0068842 to Garcia et al. teaches a candidate score is calculated for each candidate based on a computed measure of affinity of the primary user for a particular candidate, a facial recognition score comparing the candidate to the face, and a geographic proximity of the candidate to the primary user at a time when the one or more images were created. A winning candidate is selected based on the candidate scores.  
Wang and Garcia lack, fail to expressly disclose or make obvious by combination the following limitations as recited in independent claims 1, 12 and 16:
an artificial intelligence engine to process an image that depicts a face of a user and includes a noise pattern of a camera that captured the image, the artificial intelligence engine generating a face score based on the image and generating a camera score based on the noise pattern; obtaining, by the one or more processors, an authentication score based on the face score and the camera score; and causing, by the one or more processors, presentation of an indication that a request that corresponds to the user is authentic based on the authentication score.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Aubrey H Wyszynski/
Examiner, Art Unit 2434

/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434